Citation Nr: 0711359	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  92-12 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
January 1952 and from February 1953 to January 1955.
This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an August 1991 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDING OF FACT

The veteran has depressive disorder, not otherwise specified, 
which was not manifested during service or within one year of 
the veteran's discharge, and is not etiologically related to 
active service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service incurrence will be 
presumed for certain chronic diseases, such as psychoses, if 
manifest to a compensable degree within the year after 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The veteran contends that he suffers from a psychiatric 
disability that was incurred during active service.  His 
service medical records are devoid of reference to complaint 
of, or treatment for, any psychological problems.  At the 
time of the veteran's separation following both periods of 
active service, his psychiatric condition was normal upon 
clinical evaluation.  See January 1952 and January 1955 
reports of medical examination.  
The post-service medical evidence of record is voluminous.  
The veteran was admitted to Clinica Julia on September 26, 
1955 with a diagnosis of schizophrenic reaction, paranoid.  
He was discharged on March 19, 1956, with a diagnosis of 
personality traits disturbance, passive aggressive 
personality, passive dependent type.  The same admitting and 
discharge diagnoses were noted at the time of his second 
admission between October 8, 1956 and December 12, 1956.  The 
veteran was admitted to Clinica Julia a third time between 
April 1, 1947 and April 17, 1957.  At the time of his last 
discharge, the diagnosis was passive aggressive personality, 
passive dependent type.  See clinical records/narrative 
summaries; see also all records from Clinica Julia.  

There is no indication from the medical evidence that the 
veteran was hospitalized or treated between April 1957 and 
mid-1972.  Dr. M.A. Cubano reportedly treated the veteran at 
the Regional Dispensary between July 1972 and January 1973 
for schizophrenic reaction, chronic, undifferentiated, not 
related.  See March 1973 medical information about patient.  
A May 1975 letter from Dr. R.L. Maldonado reports that the 
veteran began receiving treatment in July 1972, at which time 
the diagnostic impression was depressive neurotic reaction, 
moderate.  The veteran was treated until January 1975 with 
relative improvement.  The veteran underwent a VA psychiatric 
examination in May 1973, at which time he was diagnosed with 
psychotic depressive reaction, found to be severe.  A second 
gap in the medical evidence is noted between 1975 and 1982, 
when the veteran began receiving VA treatment for anxiety.  
See VA progress notes dated between March 1982 and August 
1983.  

A July 1991 statement from Dr. J.A. Juarbe reports that the 
veteran was diagnosed with personality disorder shortly after 
his discharge from service and since then, the condition has 
worsened and he has received more than 20 years of treatment 
for chronic schizophrenia, undifferentiated type.  Dr. Juarbe 
opines that the veteran's is a clear case of maturation from 
a personality disorder to a schizophrenic process and must be 
considered service connected in nature.  A July 1995 letter 
from Dr. Juarbe indicates that the veteran was admitted to 
Clinica Julia in 1955 and 1956 with diagnoses of 
schizophrenia, paranoid type, which is service connected in 
nature because it started within one year of his discharge.  
Dr. Juarbe also testified as an expert in psychiatry during 
hearings conducted in March 1992 and March 1995.  He reported 
that the symptoms manifested by the veteran during his first 
two hospitalizations at the Clinic Julia were the first steps 
towards the development of schizophrenia, which was not 
diagnosed until 1972.  Dr. Juarbe further reported that the 
diagnosis made at the time of the veteran's hospitalization 
was wrongly established because a diagnosis of paranoid 
schizophrenia should have been made based on the symptoms 
described.  

The veteran underwent a VA compensation and pension (C&P) 
mental disorders examination in April 1994, at which time a 
board of three psychiatrists concluded that there was no 
evidence of any psychotic symptoms or criteria to warrant or 
suspect the diagnosis of schizophrenia found.  A June 1996 VA 
board examination report found no symptomatology compatible 
with a psychosis described or indicated in the records from 
Clinica Julia, and concluded that the diagnosis of 
personality disorder that was made after those admissions 
appeared to be correct.  

A medical opinion was requested by the Board in September 
1998, to which a response was provided in November 1998.  Dr. 
H.G. Diaz indicated that the veteran was admitted with 
diagnoses implying psychosis on several occasions and that 
evolution into a frank schizophrenia were either suspected or 
to be proven, but that no documented evidence of psychosis 
appeared in the records.  Further, he noted that after the 
veteran was hospitalized and better assessed and evaluated, 
all the discharge diagnoses were of non-psychotic personality 
disorder type.  Dr. Diaz indicated that he could find no 
clinical evidence that indicates a psychotic process either 
in service or in the year following his discharge.  

A third gap in the medical evidence appears between 1983 and 
1991, when the veteran began treatment by Dr. W. Galindez 
Antelo (March 1991 - September 1997).  Dr. Galindez Antelo 
indicates that the veteran reported his experiences in 
service and the psychological treatment he received following 
his discharge, such that a final diagnosis of schizophrenic 
disorder, paranoid type, was established.  The veteran was 
placed on psycho and pharmacotherapy without any remission.  
Dr. Galindez Antelo opined that the veteran's disability was 
precipitated and aggravated by a series of psychological 
stressors that occurred in service, such that it is 
intimately associated to his service.  See August 2000 
psychiatric report.  The same diagnosis and opinion was 
rendered by Dr. R. Bravo Valverde in a May 2003 psychiatric 
report.  The treatment records received from Doctors Galindez 
Antelo and Bravo Valverde, however, were illegible and were 
unable to be translated.  The veteran was so informed by a 
November 2005 letter from the Appeals Management Center 
(AMC).  

Another VA C&P psychiatric board evaluation was conducted in 
January 2001.  After carefully reviewing the veteran's 
records, evaluations and history, the board reported that 
there was no basis for diagnoses of psychosis or 
schizophrenia.  An October 2004 VA psychiatry progress note 
reports that the veteran received treatment at the mental 
health clinic from the late 1990s to October 2002 for 
depressive disorder, not otherwise specified.  A review of VA 
records confirms this.  See e g., September 1997 medical 
certificate; October 2000 interim progress note; June 2003 
psychiatric treatment plan review.  

Due to the conflicting diagnoses presented from both VA and 
private medical providers regarding the veteran's current 
condition, the Board requested an opinion from a specialist 
in psychiatry.  The specialist was asked to determine what 
the veteran's current diagnosis is; whether a psychosis was 
manifest in service and/or within one year of service; and if 
the current diagnosis is related to service.  In December 
2006, Dr. D. Hobson conducted a thorough review of the 
veteran's claims folder, and pinpointed each piece of medical 
evidence on which he had relied in formulating his opinion.  
Dr. Hobson then went on to make some preliminary points 
regarding the psychiatric classification system, reporting 
that a psychotic symptom does not automatically place one 
within a psychotic disorder classification, such that an 
isolated psychotic symptom does not necessarily fulfill the 
necessary criteria for a major psychotic disorder such as 
schizophrenia or schizoaffective disorder.  Dr. Hobson also 
indicated that admitting diagnoses have traditionally been a 
type of working diagnosis which allows someone entrance to 
the hospital as an inpatient, without which one does not get 
admitted.  He reported that admitting diagnoses should not be 
granted equivalent status with diagnoses arrived at by close, 
regular observation and evaluation, or with discharge 
diagnoses which should reflect the final diagnostic thinking 
of evaluation and treatment.  
Dr. Hobson opined that although the most recent psychiatric 
opinion provided by Dr. Bravo Valverde in May 2003 was 
schizophrenic reaction, paranoid type, this diagnosis was 
provided after an evaluation that had taken place nine days 
prior rather than after lengthier treatment.  On the other 
hand, the most recent treatment period extending from 
February 1999 through February 2002 at the VA appeared to be 
consistent with depression, not otherwise specified.  Dr. 
Hobson opined that the weight of the evidence, to include the 
December 2000 C&P examination report, favors a diagnosis of 
depressive disorder not otherwise specified, and that given 
the historical perspective and occasional diagnostic remarks 
of personality disturbance, it is also likely that a 
diagnosis of personality disorder, not otherwise specified, 
is credible.  

As for the second question, Dr. Hobson asserts that there is 
no documentation reflecting a psychiatric disorder during 
military service.  The veteran's first recorded psychiatric 
contact was seven months after his discharge, which resulted 
in a hospitalization lasting nearly six months.  After this 
hospitalization, the veteran was discharged with a diagnosis 
of personality trait disturbance and passive aggressive 
personality, passive dependent type, and that extensive 
psychological testing performed by a clinical psychologist at 
Clinic Julia failed to reveal any psychosis.  Dr. Hobson also 
pointed out that opinions provided by specialists who treated 
the veteran during the same time frame came to different 
conclusions regarding his diagnosis.  More specifically, Dr. 
Cubano reported that he treated the veteran between July 1972 
and January 1973 for chronic schizophrenic reaction, Dr. 
Maldonado reported that he treated the veteran from July 1972 
to March 1974 for moderated depressive neurotic reaction, and 
a VA psychiatric examination in May 1973 found the veteran to 
be suffering from psychotic depressive reaction.  Based on 
the following, Dr. Hobson opined that a psychosis was not 
manifested during service or within one year of the veteran's 
separation, noting that Dr. Diaz also reached this opinion 
after independently reviewing the data available up to 
November 1998.  

Lastly, Dr. Hobson reported that he failed to see a 
connection between the veteran's current psychiatric 
diagnosis and service.  In the years following the veteran's 
service, his diagnosis revolved around severe personality 
disorder; in more recent years, there seems to be a mixture 
of mood disorder with occasional psychotic symptomatology.  
Dr. Hobson concluded by reporting that although the veteran 
appears to be seriously afflicted with psychopathology, there 
is no etiological link between these symptoms and military 
service.  

Based on the specialist opinion provided by Dr. Hobson in 
December 2006, the Board finds that service connection is not 
warranted for a psychiatric disability, to include the 
current diagnosis of depressive disorder not otherwise 
specified.  The veteran's psychiatric disability was not 
incurred in service or within a year of his discharge, and is 
not etiologically related to active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's appeal originates from a 1991 rating decision, 
which declined to reopen his claim for service connection for 
a psychiatric disability on the basis that new and material 
evidence had not been submitted.  The claim was subsequently 
reopened in a June 1993 Board decision.  It is acknowledged 
that the veteran was not provided with section 5103(a) notice 
concerning the evaluation of his claim until after the 
issuance of the rating decision that is the subject of this 
appeal.  The claim, however, was filed before the current 
section 5103(a) notice requirement became effective in 
November 2000, and was remanded on several occasions to 
effect compliance with the duties to notify and assist.  

Section 5103(a) notice was provided to the veteran in a July 
2001 letter advising him of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence, and of the 
responsibilities on both his part and VA's in developing the 
claim.  An October 2002 statement of the case (SOC) informed 
him of the need to send any pertinent evidence in his 
possession.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. At 187.  The veteran was also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection in an April 
2006 supplemental SOC (SSOC).  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, private and VA treatment 
records have been obtained and he was afforded several VA 
examinations in connection with his claim.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for a psychiatric disability is denied.  

____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


